Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/037,800 filed on 9/30/20 has a total of 8 claims pending for examination; there is/are 1 independent claims and 7 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 108147717 filed on 12/26/19.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,873,885 to Shin et al. (hereinafter Shin).
With regards to claim 1, Shin teaches a stand-alone bridging test method, applied to a stand-alone bridging device [figs 3A, 3B element 340], wherein the stand-alone bridging device is coupled to a storage device [figs 3A, 4], the stand-alone bridging device includes a bridging controller [figs 3A, 3B elements 342, 352], the storage device includes a device controller [fig 4 elements inside element 410 except for elements 454] and a device memory [fig 4 elements 454] coupled to the device controller, the stand-alone bridging test method comprises: 
the bridging controller generating a handshaking test signal and transmitting the handshaking test signal to the device controller [column 11 lines 2-5, column 12 lines 5-33]; 
the device controller generating a confirmation test signal according to the handshaking test signal and transmitting the confirmation test signal to the bridging controller [column 11 lines 2-5, column 12 lines 5-33]; 
the bridging controller generating a test data according to the confirmation test signal and transmitting a write command to the device controller to write the test data into the device memory [column 2 line 60 to column 3 line 7, column 6 lines 15-60]; and 
the bridging controller transmitting a read command to the device controller to read a stored data of the device memory [column 2 line 60 to column 3 line 7, column 6 lines 15-60].

With regards to claim 3, Shin teaches the stand-alone bridging test method as claimed in claim 1, wherein the stand-alone bridging device further includes a bridging memory, the bridging memory is coupled to the bridging controller and configured to store the test data, the test data is a random read/write data template [column 2 line 60 to column 3 line 7, column 6 lines 15-60] or [note use of alternate language] a continuous read/write data template [column 2 line 60 to column 3 line 7, column 6 lines 15-60].
With regards to claim 4, Shin teaches the stand-alone bridging test method as claimed in claim 1, wherein the confirmation test signal includes a specification data of the device memory [column 11 lines 2-5, column 12 lines 5-33].

With regards to claim 6, Shin teaches the stand-alone bridging test method as claimed in claim 1, wherein the stand-alone bridging device further includes a bridging communication interface coupled to the bridging controller, the storage device further includes a device communication interface coupled to the device controller, the step of the bridging controller generating the test data according to the confirmation test signal and transmitting the write command to the device controller to write the test data into the device memory further includes: 
the bridging controller writing the test data into the device memory according to the write command through the bridging communication interface and the device communication interface [column 2 line 60 to column 3 line 7, column 6 lines 15-60].

With regards to claim 7, Shin teaches the stand-alone bridging test method as claimed in claim 6, wherein the step of the bridging controller transmitting the read command to the device controller to read the stored data of the device memory further includes: 
the device controller transmitting the stored data to the stand-alone bridging device according to the read command through the device communication interface and the bridging communication interface [column 2 line 60 to column 3 line 7, column 6 lines 15-60].

With regards to claim 8, Shin teaches the stand-alone bridging test method as claimed in claim 6, wherein the bridging communication interface is a SATA transmission interface [column 5 lines 58-67, column 7 lines 6-10] or [note use of alternate language] a PCIE bus interface [column 5 lines 58-67, column 16 lines 1-33], and the device communication interface is a SATA transmission interface [column 5 lines 58-67, column 7 lines 6-10, column 16 lines 1-33] or [note use of alternate language] a PCIE bus interface [column 5 lines 58-67, column 16 lines 1-33].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,873,885 to Shin et al. (hereinafter Shin).
With regards to claim 2, Shin teaches the stand-alone bridging test method as claimed in claim 1, further comprising: 
the bridging controller executing a data comparison according to the test data and the stored data to generate a test report [column 2 line 60 to column 3 line 7, column 6 lines 15-60].
Shin teaches all of the above but is silent as to storing the test report and an error log into the device memory of the storage device.
However, it is well known in the art to store hardware test reports and error logs into memory/storage for the benefit of tracking errors for later correction and/or debugging.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with those that were well known at the time of the claimed invention to store the test report and an error log into the device memory of the storage device for the benefit of tracking errors for later correction and/or debugging.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art of record alone or in combination fails to teach or fairly suggest wherein the stand-alone bridging is coupled to a host communication interface of a host device, the step of the device controller generating the confirmation test signal according to the handshaking test signal and transmitting the confirmation test signal to the bridging controller further includes: the bridging controller determining whether to establish a communication link with the host device within a predetermined time; and if not, allowing the bridging controller to execute a test on the storage device, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20170024139 to Shim et al. teaches a non-volatile memory that’s coupled to a host that performs a burn-in test.
US Patent No. 6,198,663 to Takizawa teaches a non-volatile memory that goes through a test to determine a good/bad condition of the flash memory, temporarily storing the results of the test in the memory device, and copying the test results from the memory device into the flash memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181